DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1-20, filed on 8/6/2019, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 16/383440, filed 4/12/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claim(s) 1-3, 7-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zertuche (US Publication 2018/0366019).
As per claim 1, Zertuche teaches A system (see Abstract)
comprising: a computer processor; (Figure 11 reference 1110, processor)
an electronic communication network, the computer processor being in electronic communication with a client computer device via the electronic communication network; (Figure 11 reference 1140, input/output)
a source database in electronic communication with the computer processor that stores assessment data corresponding to a plurality of digital assessments; (paragraph 0083, assessment service stores assessment information, paragraph 0132, database management systems)
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: retrieve the assessment data from a source database; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)
determine a content health score for a content element associated with a portion of the assessment data by: determining subcontent health scores for subcontent elements of the content element; (paragraph 0055, 0085, scores from analyzing assessment data)

determining metric scores for the plurality of metrics based on the metric values; (paragraph 0029, 0101, question scores, paragraphs 0044, 0063, assessment metrics)
determining weight values for each of the plurality of metrics;  (paragraphs 0042, 0084, assessment weights and question weights)
 determining reliability values for each of the plurality of metrics based on at least a size of a sample population of responders; (paragraph 0032, 0036, 0114, the number of students to answer correctly is tracked to indicate question reliability, interpreted as reliability value, paragraph 0062, 0109, the aggregate student population is tracked) 
and determining the content health score for the content element based on the metric scores, the weight values, and the reliability values; (paragraph 0018, 0019, 0044, an assessment score is determined based on metrics, paragraph 0022, the score affected by question weights, paragraph 0044, metric affecting score includes question probability of student correctly answering question based on total students)
generate a first user interface that includes the assessment-item- part-level metric scores; (Figure 4, paragraphs 0031, 0039, 0087, an interactive dashboard is presented to the user to generate results)

As per claim 2, Zertuche teaches the subcontent elements comprise assessment item parts, wherein the content element comprises an assessment item, wherein the plurality of metrics comprise assessment-item-level metrics, wherein the content health score comprises an assessment item health score of the assessment item, and wherein the subcontent health scores comprise assessment item part health scores of the assessment item parts. (paragraph 0063, 0084, 0085, analyzing assessment data with metrics, weights to generate scores, paragraphs 0045, 0056, 0085, scores and weights for particular question)
As per claim 3, Zertuche teaches the assessment item part health scores are calculated based on a plurality of assessment-item-part-level metric values including, for a given assessment item part of the assessment item parts, at least a difficulty metric value, a discrimination metric value, and a hint change metric value, wherein the difficulty metric value corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric value corresponds to an estimate of an ability of a given assessment item part to discriminate between responders having different ability levels, and wherein the hint change metric value corresponds to an estimate of how assessment item part difficulty is affected by hint usage. (paragraph 0020, psychometric data, paragraph 0022, difficulty of question, paragraphs 0032, 0036, 0114, for each question, the number of student to answer correctly is tracked, along with student data, paragraph 0046, 0047, student difficulties,  and paragraph 0063, metrics)
As per claim 7, Zertuche teaches the assessment-item-level metrics for the assessment item include one or more of: an assessment item usage metric corresponding to a ratio of responders that used the assessment item to all responders that used assessment items in a section comprising the assessment item; an assessment item completion metric corresponding to a percentage of responders that completed the assessment item to all responders that used the assessment item; a difference in assessment item part usage metric corresponding to a first difference between a first number of responders that submitted at least one response to a most often used assessment item part of the assessment item and a second number of responders that submitted at least one response to a least often used assessment item part of the assessment item divided by the first number of responders; an unused assessment item part metric corresponding to a percentage of unused assessment item parts of the assessment item; an assessment item part health score difference metric corresponding to a second difference between a mean of the assessment item part health scores and a weighted harmonic average of the assessment item part health scores; an assessment item alignment metric corresponding to an estimate of how completion of a formative assessment item affects responder performance on a corresponding summative assessment item; and an assessment item part health score average metric corresponding to the mean of the assessment item part health scores. (paragraph 0020, Psychometric values including difficulty index, paragraph 0045, average scores, paragraph 0101, normalization)
As per claim 8, Zertuche teaches at least some of the assessment-item-part-level metric values are calculated by first and second general purpose graphics 

As per claim 9, Zertuche teaches A system (see Abstract)
 comprising: a computer processor; (Figure 11 reference 1110, processor)
at least one data store in electronic communication with the computer processor that stores assessment data and content health scores; (paragraph 0083, assessment service stores assessment information, paragraph 0132, database management systems)
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: receive a request from a client device in electronic communication with the computer processor, the request defining a content element; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)
in response to the request, generate a content analytics interface corresponding to the content element by: identifying subcontent elements of the content element; (paragraph 0026, 0101, hierarchical models)
retrieving subcontent health scores from the at least one data store; (paragraph 0055, 0085, scores from analyzing assessment data)
and generating a table that includes identifying information for each of the subcontent elements and that includes the subcontent health scores, the content 
cause the content analytics interface to be displayed at the client device; (Figure 4, paragraphs 0040, 0087, 0088, 0112, interactive dashboards to present results and generate reports based on analyzing assessment data)
and calculate a subcontent health score of the subcontent health scores corresponding to a subconent element of the subcontent elements by: retrieving the assessment data from the data store; (paragraphs 0081, 0083, receive assessment data)
determining metric values for a plurality of metrics for the subcontent element based on responses submitted to one or more assessment item parts of the subcontent element by a sample population of responders, the plurality of metrics corresponding to a hierarchical content level of the subcontent element; (paragraph 0045, average scores, paragraphs 0044, 0063, assessment metrics)
determining metric scores for the plurality of metrics based on the metric values; (paragraph 0029, 0101, question score, paragraphs 0044, 0063, assessment metrics)
assigning weight values to each of the plurality of metrics for the subcontent element; (paragraphs 0042, 0084, assessment weights and question weights)
determining reliability values for each of the plurality of metrics for the subcontent element; (paragraph 0032, 0036, 0114, the number of students to answer correctly is tracked to indicate question reliability, interpreted as reliability value, paragraph 0062, 0109, the aggregate student population is tracked)

As per claim 10, Zertuche teaches a given reliability value of the reliability values for a given metric of the plurality of metrics is determined based on at least a size of the sample population of responders. (paragraph 0020, 0036, 0092, measure of reliability)
As per claim 11, Zertuche teaches determining the subcontent health score for the subcontent element based on the metric scores, the weight values, and the reliability values comprises: calculating a first term by: calculating a first plurality of products, wherein each of the first plurality of products corresponds to a respective metric of the plurality of metrics, and wherein the first plurality of products comprises a first product of a metric score of the metric scores, a weight value of the weight values, and a reliability value of the reliability values; and calculating a first sum of the first plurality of products to produce the first term; calculating a second term by: calculating a second plurality of products, wherein each of the second plurality of products corresponds to a respective metric of the plurality of metrics for the content, and wherein the second plurality of products comprises a second product of the weight value and the reliability value; and calculating a second sum of the second plurality of products to produce the second term; and dividing the first term by the second term. 

As per claim 12, Zertuche teaches A method comprising: (see Abstract)
retrieving, by a processor, assessment data from a source database, the assessment data corresponding to a plurality of digital assessment items comprising a plurality of assessment item parts; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)
determining, by the processor, first content health scores for each of a plurality of subcontent elements of a content element, the plurality of subcontent elements corresponding to a first hierarchical content level and the content element corresponding to a second hierarchical content level, (paragraph 0055, 0085, scores from analyzing assessment data)
wherein determining a first content health score for a first subcontent element of the plurality of subcontent elements comprises: determining, by the processor, first metric values for a plurality of first metrics for the first subcontent element based on responses submitted to the plurality of assessment item parts by a sample population of responders; (paragraphs 0044, 0063, assessment metrics)
determining, by the processor, first metric scores for each of the first metrics based on the first metric values; (paragraph 0029, 0101, question scores, paragraphs 0044, 0063, assessment metrics)


determining, by the processor, first reliability values for each of the first metrics based on at least a size of the sample population of responders; (paragraph 0032, 0036, 0114, the number of students to answer correctly is tracked to indicate question reliability, interpreted as reliability value, paragraph 0062, 0109, the aggregate student population is tracked) 
and determining, by the processor, a first content health score of the first content health scores for the first subcontent element based on the first metric scores, the first weight values, and the first reliability values; (paragraph 0018, 0019, 0044, an assessment score is determined based on metrics, paragraph 0022, the score affected by question weights, paragraph 0044, metric affecting score includes question probability of student correctly answering question based on total students)
receiving, by the processor from a client device, a request for a content analytics interface corresponding to the content element; generating, by the processor, the content analytics interface, the content analytics interface comprising a listing of the subcontent elements and the first content health scores corresponding to the subcontent elements; (Figure 4, paragraphs 0031, 0039, 0087, an interactive dashboard is presented to the user to generate results)
 and causing, by the processor, the content analytics interface to be displayed at the client device. (Figure 4, paragraphs 0041, 0088, 0112, interactive dashboards and generated report are displayed to the user)
As per claim 13, Zertuche teaches the plurality of subcontent elements are assessment items, the method further comprising: determining, by the processor for an assessment item corresponding to a second subcontent element of the plurality of subcontent elements, an assessment item health score by: calculating, by the processor, a plurality of assessment item part health scores for assessment item parts included in the assessment item, based on a plurality of assessment-item-part-level metrics; determining, by the processor, assessment-item-level metric values for a plurality of assessment-item-level metrics for the assessment item based at least on the assessment item part health scores; with the processor, determining assessment-item-level metric scores for each of the plurality of assessment-item-level metrics based on the assessment-item-level metric values; with the processor, assigning assessment-item-level weight values to each of the plurality of assessment-item-level metrics; with the processor, determining assessment-item-level reliability values for each of the plurality of assessment-item-level metrics; and with the processor, determining the assessment item health score for the assessment item based on the assessment-item-level metric scores, the assessment-item-level weight values, and the assessment-item-level reliability values. (paragraph 0063, 0084, 0085, analyzing assessment data with metrics, weights to generate scores, Figure 9, paragraphs 0098, 0110, different interactive dashboards to generate reports
As per claim 14, Zertuche teaches the plurality of assessment-item-part-level metrics comprise at least a difficulty metric, a discrimination metric, and a hint change metric, wherein the difficulty metric corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric corresponds to an estimate of an ability of a 
As per claim 18, Zertuche teaches the assessment-item-level metrics include one or more of: an assessment item usage metric corresponding to a ratio of responders that used the assessment item to all responders that used assessment items in a section comprising the assessment item; an assessment item completion metric corresponding to a percentage of responders that completed the assessment item to all responders that used the assessment item; a difference in assessment item part usage metric corresponding to a first difference between a first number of responders that submitted at least one response to a most often used assessment item part of the assessment item and a second number of responders that submitted at least one response to a least often used assessment item part of the assessment item divided by the first number of responders; an unused assessment item part metric corresponding to a percentage of unused assessment item parts of the assessment item; an assessment item part health score difference metric corresponding to a second difference between a mean of the assessment item part health scores and a weighted harmonic average of the assessment item part health scores; an assessment item alignment metric corresponding to an estimate of how completion of a formative assessment item affects responder performance on a corresponding summative 
As per claim 19, Zertuche teaches at least a portion of the assessment-item-part-level metric values are calculated by first and second general purpose graphics processing unit instances operating in parallel. (paragraph 0131, 0140, multitasking and parallel processing
As per claim 20, Zertuche teaches detecting, by the client device, a user interaction with a sort button of the content analytics interface; and sorting, by the client device, the listing of the subcontent elements shown on the content analytics interface according to the first content health scores of the subcontent elements. (paragraph 0053, 0140, sorted in sequential order)



Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-6 and 15-17 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the steps of determine the difficulty metric value, the discrimination metric value, and the hint change metric value for the given assessment item part based on the portion of the assessment data and a modified two-.
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
8.	Applicant’s arguments, see page 12, filed 11/19/2021, with respect to the double patenting rejection of claims 1, 9, and 12 have been fully considered and are persuasive.  The double patenting rejection of claims 1, 9, and 12 has been withdrawn. 

9.	Applicant’s arguments starting on page 12 of the response filed on 11/19/2021 with respect to the 35 USC 102 rejection of claims 1-3, 7-14, and 18-20 have been considered but are not persuasive, based on the previously cited prior art of Zertuche (US Publication 2018/0366019).

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] 
Interpretation of Claims-Broadest Reasonable Interpretation 
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant 

b.	Applicant’s arguments starting on page 12 of the response filed 11/19/2021 is stated as the prior art of Zertuche does not teach “determining metric scores for the plurality of metrics based on the metric values; determining weight values for each of the plurality of metrics; determining reliability values for each of the plurality of metrics based on at least a size of a sample population of responders; and determining the content health score for the content element based on the metric scores, the weight values, and the reliability values;” as disclosed in independent claim 1 and similarly in independent claim 9 that recites “determining metric scores for the plurality of metrics based on the metric values; assigning weight values to each of the plurality of metrics for the subcontent element; determining reliability values for each of the plurality of metrics for the subcontent element; and determining the subcontent health score for the subcontent element based on the metric scores, the weight values, and the reliability values.“ and independent claim 12 that recites “determining, by the processor, first metric scores for each of the first metrics based on the first metric values; assigning, by the processor, first weight values to each of the first metrics; determining, by the processor, first reliability values for each of the first metrics based on at least a size of the sample population of responders; and 
	In regards to the arguments, Examiner respectfully disagrees. In response to applicant's argument that the prior art of Zertuche does not teach determining metric scores for the plurality of metrics based on the metric values; determining weight values for each of the plurality of metrics; determining reliability values for each of the plurality of metrics based on at least a size of a sample population of responders; and determining the content health score for the content element based on the metric scores, the weight values, and the reliability values, Examiner respectfully points to the prior art of Zertuche in paragraphs 0044 and 0063 that states how assessment metrics associated with questions and student responses to questions, as well as scores, are monitored, the metrics associated with assessments interpreted as metric scores. Zertuche in paragraph 0018 and 0019 further shows how an assessment score is determined based on objective and subjective metrics, that also includes a probability metric indicating students obtaining a same score if the assessment is taken again, the probability interpreted as a reliability value. Paragraph 0022 of Zertuche additionally teaches how question scores are affected by weights associated with the questions, the weights further disclosed in paragraphs 0042 and 0084 as assessment weights and question weights. Additionally, as disclosed in paragraph 0032, 0036, and 0114 of Zertuche, the number of students to answer correctly is tracked to indicate question reliability that can be utilized as a metric, and paragraph 0062, 

c.	Applicant’s arguments, see page 16, of the response filed 11/19/2021 is stated as the prior art of Zertuche does not teach the assessment item part health scores are calculated based on a plurality of assessment-item-part-level metric values including, for a given assessment item part of the assessment item parts, at least a difficulty metric value, a discrimination metric value, and a hint change metric value, wherein the difficulty metric value corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric value corresponds to an estimate of an ability of a given assessment item part to discriminate between responders having different ability levels, and wherein the hint change metric value corresponds to an estimate of how assessment item part difficulty is affected by hint usage, as disclosed in dependent claim 3 and similarly in dependent claim 14.

	While the Examiner bears the initial burden of establishing an initial case of unpatentability, once that burden has been met, the burden of coming forward with evidence or arguments demonstrating error in the Examiner's rejection shifts to the Applicant. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470
(Fed. Cir. 1997).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Obae (US Publication 2015/0079576 A1)
Gatterbauer (US Publication 2015/0348433 A1)
Indurthi (US Patent 9,646,250 B1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168